Jacob Henderson made his will on 4 April, 1845, and died in June, 1846. After giving to his wife certain lands, slaves, and other chattels for life, with remainder over for his infant son, Albert, the will contains the following dispositions:
"First. I give to my sons Thomas and John, and to Elizabeth Fielder's children, all the balance of the negroes, to be equally divided between *Page 309 
them with what they have had heretofore, to have and to hold during their natural lives. The reason I give this property to the children of Elizabeth Fielder, my daughter, is that I am fearful Samuel Fielder would spend it. My desire is that the property which shall fall to Elizabeth Fielder's children shall remain in the hands of my executor; and it is my wish for them to be hired out until they shall arrive at the age of 21.
"Secondly. If there should be any surplus after payment of debts, expenses, and legacies, such surplus shall be equally divided and paid over to my said wife and three sons, and Elizabeth Fielder's children to have their mother's part of the surplus, their executors and assigns absolutely forever."
The testator, in his lifetime and before he made his will, gave some slaves and other chattels to his three children, Thomas, John and Elizabeth; and he left thirteen slaves besides those specifically given to his wife and Albert. John Henderson resided in Missouri and died there on 26 April, 1846.
The bill is filed by Thomas Henderson, the widow, and her infant son, Albert, and by four persons as the children of John Henderson, against Womack, the executor, and against Sarah S. Fielder and Martha E. Fielder as the children of Elizabeth Fielder, and prays that the rights of the parties under the will may be declared, and for an account, and satisfaction of their respective legacies.
The answer of the executor submits to an account and to       (440) dispose of the effects under the direction of the court. But it states that he is not acquainted with the families of the son John and of Mrs. Fielder, and does not know what children they had, nor whether the parties to the suit are their children respectively.
Strictly speaking, it was incumbent on the plaintiffs to offer proof on the hearing to establish number and names of the children of Elizabeth Fielder and of the issue of the deceased son, John. But as the object of all the parties is to obtain a construction of the will, the defendant made no objection on that ground, and therefore there may be an inquiry on that point.
Several questions were raised as to the construction of the will. The first is, whether the children of Elizabeth Fielder take as a class or percapita. The opinion of the Court is very decidedly that under both clauses they represent their mother, and take as a unit, as between them and the other donees. It is true, as a general rule, that "equally to be *Page 310 
divided" imports that each of the persons among whom the division is to be made is to take the same share, and consequently they take separately as individuals within the description. But that does not hold when there is sufficient in the context to show clearly that the children of Elizabeth, for example, were the objects of the testator's bounty, as her children, and were in truth donees in her place; for it is manifest the intention was that they should come in as a family. The reason assigned here for giving the negroes to the daughter's children, instead of the daughter herself, shows the testator's purpose to have been to deal equally between his children or their families, and makes the case like that of Martin v. Gould, 17 N.C. 305. The same intention is evinced by the direction in the residuary clause, "Elizabeth's children to (441)  have their mother's part of the surplus," and by that in the previous clause, that the division was to be equal, "with what they have had heretofore." That last circumstance brings this case withinSpivey v. Spivey, 37 N.C. 100, in which it was held that a direction to include in the fund advancements to the mother imported that the children took as a unit.
Another question is, what effect the death of John before his father had upon the gifts to him. Were it not for the act of 1816, his share of the residue, that is, one-fifth, would have lapsed and gone necessarily to the next of kin. Johnson v. Johnson, 38 N.C. 426. By force of this act, however, the bequest took effect and vested in the son's issue. But it cannot give the issue a share of the slaves under the clause which disposes of them specifically. The act does no operate as if the names of the issue were inserted in the will instead of that of the testator's child; but it transfers to the issue the thing given to the child, to be held by the issue in the same manner and to the same extent as it would have vested in the child, if living at the testator's death. Then this gift, which is for the child's own life, necessarily expired upon his death. and there is nothing to which the issue could succeed under that clause; but that share falls, of course, into the residue.
There are further inquiries: who are entitled to the residue and when the different parts of it are to be divided. It is to be observed, in the first place, that the will disposes of the thirteen slaves for the lives only of the several takers. Therefore, besides the residue derived from other parts of the estate after payment of debts and charges, the share of John in the thirteen slaves, towit, one-third, forms part of it; and there is no reason why to that extent the division of the residue should not take place immediately. It is to be made into five equal shares, one (442)  for the widow and each of the two surviving sons, one for the issue of John, and one for the Fielders. The reversion of the other two-thirds of the slaves, after the deaths of the son Thomas and *Page 311 
the children of Mrs. Fielder, also forms part of the residue; and, as those persons shall respectively die, the slaves which each held will be divisible as parts of the residue in five shares, as before, for the residuary legatees or their representatives. The bill is filed upon the idea that the children of the son John succeed to his share. It may be that they do, as there may be no grandchildren or other issue of that person. But all his issue living at the death of the testator took equal and transmissible interests; for the act does not transfer the bequest to the children of the child, but says expressly that the title shall "vest" in the "issue," and as it does not specify in what proportions the several persons constituting the issue shall take, all those who answer the description at the testator's death take equally. Of course, the shares of any of the issue dying afterwards will go to their representatives. The consequence is that if John Henderson had grandchildren, they come in equally with his living children, though the parent of such grandchildren be one of the children. That is the sense of the term "issue" even in a will, and when unexplained it includes all offspring or descendants; and they take as joint tenants, and, of course, equally. Davenport v. Hanbury, 3 Ves., 257; Bernard v. Montague, 1 Mer., 424 and 436. Much more must be received in that signification, when used in a statute without qualification, as is the case here; for the act has no reference to the statute of distribution or the canons of descent, or anything else that can restrain the natural and most extensive sense that term.
It does not appear that there is any change in the children of Mrs. Fielder since the making of the will; and therefore no question may arise whether any child of the heirs is or is not to be excluded. Supposing the parties, however, to desire a declaration of their rights       (443) to be made as definitely as possible, the Court deems it proper to express the opinion entertained by us, that only those of her children who were in esse at the death of the testator take under either of the bequests. If any died before and left issue, such issue cannot take. Not under the act of 1816, because that is confined to gifts to a child of the testator, and does not include one to a grandchild, so as upon the death of the grandchild to vest the thing in the grandchild's issue. Nor could the issue come in under the description of Elizabeth's children in the will; for that does not include grandchildren, except under very particular circumstances, which are not suggested here. Then, the general rule is that when the division is not postponed in the will, but the shares of each are ascertainable at the death of the testator, only those can take under a gift to children of a particular person who were in being when the will took effect. This Court might decree an immediate sale, although some of the parties be infants. But that is not the case, as Mr. Henderson, the son of Albert, and the issue of the deceased son, *Page 312 
John, have no interest but in the reversion, as a part of the residue, and their rights ought not to be prejudged for the sake of promoting the convenience or interest of the other claimants.
It is lastly to be considered what species of advancements are to be accounted for, and in reference to what parts of the estate they are to be taken into the account. The provision upon the subject of the previous gifts is found in the specific disposition of the slaves to the sons Thomas and John, and the Fielders; and it seems plainly to mean by the term "what," such slave or slaves as they had received from the testator. In the division of those slaves he intended things ejusdem(444)  generis to be brought in by the several donees in determining their respective shares. For that reason, and also because the residuary clause is in its terms, a simple disposition of the residue equally among certain persons, without any qualification, but the single on that some of those persons are to take one share as a class, the provision concerning the advancement does not apply to the residue at all but only to the provision of the slaves among the tenants for life. Of course, the son Thomas must bring in his advancements. The children of Mr. Fielder must bring in those to her. It is not suggested that the testator had made a prior gift to the children or either of them, but he had to her. Besides, in furtherance of the equality he intended between his children, as they take in her stead, it is to be inferred he intended they should take as he would have required the mother to do. It is equally necessary to include the advancement to the deceased son, John; not, indeed, to assign a share to him or his family, but in order to ascertain what goes into the residuum for division presently, as his share; for it is to be recollected that the will does not give to each a third of the thirteen negroes, but a third with what they before had respectively; then the slaves on hand and those previously given constitute the fund, and each one gets a share of the fundminus his advancement. That is what John would have got, had he lived; and although the previous gifts to him cannot be taken back, yet they must now be estimated in order to find what proportion of the thirteen negroes would have gone to him, and, that failing, goes into the residue. In estimating the different parts — it not appearing that either of the advancements was for the life of the child — we suppose the testator must have meant the value of the slaves out and out to be set on them, but that in those left by him the legatees should in the first instance have only an estate for life, while in the others their interest was absolute.
PER CURIAM.                                   Declared accordingly.
Cited: Bivens v. Phifer, 47 N.C. 439; Cheeves v. Bell, 54 N.C. 237;Burgin v. Patton, 58 N.C. 427; Lee v. Baird, 132 N.C. 766. *Page 313 
(445)